Exhibit 10.15(b)
AMENDMENT NO. 1
To The
CIGNA SUPPLEMENTAL PENSION PLAN
(Amended and Restated effective August 1, 1998)
CIGNA Corporation has retained the right to amend the CIGNA Supplemental Pension
Plan (“Plan”) under Article VI, Section 6.2 of the Plan, and CIGNA Corporation
wishes to amend the Plan’s benefit payment provisions.
Therefore, the Plan is amended, unless another date is indicated below,
effective September 1, 1999 and only for Plan participants who have not as of
that date terminated employment with the Company, as follows:
1. Section 4.1(a) of Article IV of the Plan is entirely amended effective as of
January 1, 1999 for all Participants, to read:
4.1 Standard Form of Benefits

(a)   Except as provided in Section 4.2, the Supplemental Pension Benefit under
Section 3.1 shall be paid to the Participant in the form of a single lump sum in
the January following Participant’s severance from employment with the Company
or, if later, the January following the year in which the Participant reaches
age 55.

2. Section 4.2(a) of Article IV of the Plan is amended by adding a new paragraph
at the end to read:
A Participant may make a written request to the Plan Administrator for an
Optional Payment Method for 25%, 50%, 75% or 100% of his entire Supplemental
Pension Benefit (determined as of the date of participant’s severance from
employment).
3. Section 4.2(b) is entirely amended to read:

(b)   A Participant may request that the date of payment under Section 4.1 or
the date payments begin under Section 4.2(a) be postponed to January of any
later year, but no later than the year after the Participant reaches age 70. A
request for a postponed payment by a Participant who also requests an Optional
Payment Method for 25%, 50% or 75% of his Supplemental Pension Benefit (or whose
prior request for such an Optional Payment Method has been approved) will be
approved only if the requested date of future payment under Section 4.1 is the
same as the requested date future payments begin under Section 4.2(a).

4. Section 4.2(e) of Article IV of the Plan is entirely amended to read:

(e)   A Participant may, before his termination of employment date, make a
written request to the Plan Administrator for an Optional Payment Method for
25%, 50%, 75% or 100% of his Supplemental Pension Benefit (determined as of the
date of Participant’s severance from employment), a change to another Optional
Payment Method or a change to the standard single lump sum form of benefit under
Section 4.1.

 





--------------------------------------------------------------------------------



 



5. Section 4.3(b) of Article IV of the Plan is entirely amended to read:

(b)   The Supplemental Pre-Retirement Surviving Spouse Benefit shall be paid to
the eligible Spouse as soon as practicable after the Participant’s death. The
form of payment shall be:

  (1)   A single lump sum to the extent and in the same proportion that the
Participant had not elected any Optional Payment Method under Section 4.2(a);  
  (2)   Annual installments for the period selected by the Participant, to the
extent and in the same proportion that the Participant had elected an Optional
Payment Method under Section 4.2(a)(3); or     (3)   Annual installments for
15 years (with any remaining installments payable to the Spouse’s Beneficiary if
the Spouse dies before all installments are paid), to the extent and in the same
proportion that the Participant elected an Optional Payment Method under Section
4.2(a)(1) or (2).

6. Section 4.4 of Article IV of the Plan is entirely amended to read:
If a Plan B Participant dies before the Supplemental Pension Benefit payment has
been made under Section 4.1 (or before the date as of which payments have
commenced under Section 4.2), the Participant’s Supplemental Pension Benefit
shall be paid to the Participant’s Beneficiary as soon as practicable after the
Participant’s death. The form of payment shall be:

  (1)   A single lump sum to the extent and in the same proportion that the
Participant had not elected any Optional Payment Method under Section 4.2(a);  
  (2)   Annual installments for the period selected by the Participant, to the
extent and in the same proportion that the Participant had elected an Optional
Payment Method under Section 4.2(a)(3); or     (3)   Annual installments for
15 years (with any remaining installments payable to the Beneficiary’s
Beneficiary if the first Beneficiary dies before all installments are paid), to
the extent and in the same proportion that the Participant elected an Optional
Payment Method under Section 4.2(a)(1) or (2).

7. Section 4.5 of Article IV of the Plan is amended by entirely replacing
paragraphs (b) and (c), and by adding at the end a new paragraph (d), to read:

(b)   To the extent a Plan A Participant has been paid a Supplemental Pension
Benefit in the form of a single lump sum under Sections 4.1, 4.5(a) or 4.6(b),
or has received payments in the form of any Optional Payment Method under
Section 4.2, and is later rehired by any Company, he shall not, upon subsequent
Retirement or other termination of employment, be entitled to any additional
Supplemental Pension Benefit under this Plan based upon any Credited Service
used in the calculation of the initial Supplemental Pension Benefit payment.
Furthermore, any Credited Service that is or would be disregarded under the
preceding sentence in computing a Plan A Participant’s Supplemental Pension
Benefit shall also be disregarded in computing any benefits payable to
Participant’s Spouse under Sections 4.3 after Participant’s reemployment.

(c)   To the extent a Plan B Participant is paid a Supplemental Pension Benefit
in the form of a single lump sum under Sections 4.1, 4.5(a) or 4.6(b) and is
later rehired by any Company, he shall not, upon subsequent Retirement or other
termination of employment, be entitled to any additional Supplemental Pension
Benefit under this Plan based upon any Benefit Credits or Interest Credits used
in the calculation of the initial Supplemental Pension Benefit payment.
Furthermore, any Credits that are or would be disregarded under the preceding
sentence in computing a Plan B Participant’s Supplemental Pension Benefit shall
also be disregarded in computing any benefits payable to Participant’s
Beneficiary under Section 4.4 after Participant’s reemployment.

(d)   If a Participant who has been paid a Supplemental Pension Benefit in the
form of any Optional Payment Method under Section 4.2 is rehired by any Company,
upon his subsequent Retirement or other termination of employment, the Plan
Administrator shall reduce any additional Supplemental Pension Benefit then
payable under this Plan to the extent the Participant received part of his
Supplemental Pension benefit before his rehire.

 

